Citation Nr: 1612148	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for coronary artery disease, status post myocardial infarcts (hereafter "heart disease"), evaluated as 10 percent disabling from April 30, 2004 to June 6, 2011; 30 percent disabling from June 6, 2011, to January 23, 2015; and 60 percent disabling as of January 23, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, which granted service connection for heart disease, with an initial 10 percent rating assigned from August 10, 2004 to June 6, 2011, and a staged increased rating of 30 percent assigned effective June 6, 2011.  In an April 2013 Decision Review Officer (DRO) decision, the RO granted an earlier effective date of initial entitlement, with a 10 percent rating assigned from April 30, 2004.  An April 2015 DRO decision then granted a staged 60 percent rating, effective January 23, 2015, with the earlier staged ratings unchanged.  

The Veteran is noted to have raised a claim for total disability rating due to individual unemployability (TDIU) in August 2015.  This claim was subsequently granted by the RO in a December 2015 rating decision, effective from January 23, 2015.  He has not timely appealed the effective date assigned.  Thus, the issue is not before the Board.

The Veteran testified before the undersigned at a videoconference hearing held at the RO in December 2015.  A transcript of this hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain a retrospective medical opinion as to the severity of the Veteran's heart disease for the period from April 30, 2004 to June 6, 2011.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Any outstanding VA or private treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his heart disease.  With any necessary assistance from the Veteran, obtain all identified records.
 
2.  After obtaining any outstanding treatment records, forward the claims folder to an appropriate VA examiner to ascertain the severity of the Veteran's heart disease for the time period from April 30, 2004 to June 6, 2011.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed. 

Following a review of the record, the examiner should: 

(a) Provide an estimate as to the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angia, dizziness or syncope for the time period from April 30, 2004 to June 6, 2011.  If different findings are warranted throughout this period, the examiner should express each level of activity and date of onset.  In addressing this question, the examiner's attention is drawn to the Veteran's report of acute, episodic shortness of breath at rest and sometimes walking in August 2004; the Veteran's report of chest pain, dyspnea on exertion, and an occasional inability to walk more than a quarter of mile due to dyspnea during his November 2005 VA Agent Orange examination; and the May 21, 2011 statement from the Veteran's wife describing the Veteran's shortness of breath on climbing stairs, doing yard work or using his exercise bike or treadmill.

(b) The examiner should also indicate whether there were any episodes of acute congestive heart failure from April 30, 2004 to June 6, 2011.  In this regard, the examiner's attention is drawn to assessment of "questionable" mild congestive heart failure in a December 2003 VA primary care clinic note.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, with an appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




